Citation Nr: 1726373	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-02 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

While additional delay is unfortunate, the Board finds that further development is required before the Veteran's claim is decided.  

The Board notes that the Veteran has not been afforded a VA examination to assess the combined impact of his service-connected disabilities on his ability to maintain substantially gainful employment.  As such, a remand is warranted to obtain a VA examination that assesses the functional effects that the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.  If an opinion cannot be provided without resort to mere speculation, the examiner should clearly indicate why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




